Exhibit 10.4


TRI POINTE GROUP, INC.
2013 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT – TIME VESTED
(EXECUTIVE FORM)
TRI Pointe Group, Inc., a Delaware corporation (the “Company”), hereby grants to
[NAME] (the ”Holder”) as of [DATE] (the “Grant Date”), pursuant to the terms and
conditions of the TRI Pointe Group, Inc. 2013 Long-Term Incentive Plan, as
amended (the “Plan”), an award of restricted stock units (the “Award” and the
restricted stock units granted pursuant to this Agreement, the “Award Units”)
with respect to [###] shares of the Company’s Common Stock, par value $0.01 per
share (“Common Stock”), upon and subject to the restrictions, terms, and
conditions set forth in the Plan and this agreement (the “Agreement”).
1.Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company, or by approving
this Agreement by electronic means in a manner that has been approved by the
Company.
2.    Rights as a Stockholder. Each Award Unit shall represent the Holder’s
right to receive one share of the Company’s Common Stock if and to the extent
that such Award Unit becomes vested pursuant to the terms and conditions of this
Agreement and the Plan. The Holder shall not be entitled to any privileges of
ownership with respect to the shares of Common Stock subject to the Award unless
and until, and only to the extent, such shares become vested pursuant to
Section 3 hereof and the Holder becomes a stockholder of record with respect to
such shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Common Stock (a “Dividend Date”), then the number of Award
Units and shares subject to the Award shall increase by (i) the product of the
total number of shares subject to the Award immediately prior to such Dividend
Date multiplied by the dollar amount of the cash dividend paid per share of
Common Stock by the Company on such Dividend Date, divided by (ii) the Fair
Market Value of a share of Common Stock on such Dividend Date. Any such
additional Award Units and shares shall be subject to the same restrictions,
vesting conditions, and payment terms set forth herein as the shares to which
they relate.
3.    Restriction Period and Vesting.
3.1.    Service-Based Vesting Condition. Except as otherwise provided in this
Section 3, the Award shall vest (i) on the first anniversary of the Grant Date
with respect to one-third of the number of Award Units and shares subject
thereto on the Grant Date, rounded down to the nearest whole share, (ii) on the
second anniversary of the Grant Date with respect to an additional one-third of
the number of Award Units and shares subject thereto on the Grant Date, rounded
up to the nearest whole share, and (iii) on the third anniversary of the Grant
Date with respect to the remaining Award Units and shares subject thereto on the
Grant Date, provided the Holder does not incur a Separation from Service before
the applicable vesting date. The period of time prior to the vesting shall be
referred to herein as the “Restriction Period.”
3.2.    Change in Control and Acceleration. In the event a Change in Control
occurs prior to the end of the Restriction Period, the following provisions
shall apply:
3.2.1.    If (a) the Holder does not incur a Separation from Service before the
date of the closing of the Change in Control transaction, and (b) the Award is
not assumed in full by the acquiring or successor company or its affiliate upon
the closing of the Change in Control or otherwise expressly continued in full
force and effect pursuant to the terms of the Change in Control transaction, the
Award Units shall vest as of the date of the closing of the Change in Control.
3.2.2.    If (a) the Holder does not incur a Separation from Service before the
date of the closing of the Change in Control transaction, and (b) the Award is
assumed in full by the acquiring or successor company or its affiliate upon the
closing of the Change in Control, or is otherwise expressly continued in full
force and effect pursuant to the terms of the Change in Control transaction, the
Award Units shall become vested in accordance with the provisions of
Section 3.1, provided that if the Holder suffers a Qualifying Termination before
all the Award Units become vested and the Holder remains continuously employed
by the Company or its successor-in-interest or an affiliate thereof through the
date of such Qualifying Termination, the Award Units will become fully vested as
to all remaining Award Units upon the effective date of such Qualifying
Termination. A “Qualifying Termination” means a Separation from Service that
occurs within 3 months prior to or 24 months following a Change in Control, by
the Company (or its successor-in-interest) without Cause or by the Holder for
Good Reason.
As used herein, a “Change in Control” means (i) the acquisition, other than from
the Company, by any individual, entity, or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act ) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either the then outstanding shares of Common Stock of the Company or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors, but excluding, for this
purpose, any such acquisition by the Company or any of its Subsidiaries, or any
employee benefit plan (or related trust) of the Company or its Subsidiaries, or
any entity with respect to which, following such acquisition, more than 65% of,
respectively, the then outstanding equity of such entity and the combined voting
power of the then outstanding voting equity of such entity entitled to vote
generally in the election of all or substantially all of the members of such
entity’s governing body is then beneficially owned, directly or indirectly, by
the individuals and entities who were the beneficial owners, respectively, of
the Common Stock and voting securities of the Company immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the then outstanding shares of Common Stock of the
Company or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors, as the
case may be; or (ii) the consummation of a reorganization, merger, or
consolidation of the Company, in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
beneficial owners of the Common Stock and voting securities of the Company
immediately prior to such reorganization, merger, or consolidation do not,
following such reorganization, merger, or consolidation, beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of Common Stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger,
or consolidation; or (iii) a complete liquidation or dissolution of the Company
or the sale or other disposition of all or substantially all of the assets of
the Company; or (iv) individuals who at the beginning of any two-year period
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual who
becomes a director of the Company during such two-year period and whose
election, or whose nomination for election by the Company’s stockholders, to the
Board was either (A) approved by a vote of at least a majority of the directors
then comprising the Incumbent Board or (B) recommended by a nominating committee
comprised entirely of directors who are then Incumbent Board members, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act), other actual or threatened solicitation of proxies or consents,
or an actual or threatened tender offer. Notwithstanding the foregoing, (I) any
bona fide primary or secondary public offering shall not constitute a Change in
Control and (II) if a Change in Control constitutes a payment event with respect
to any payment or benefit that provides for the deferral of compensation and is
subject to Section 409A, the Change in Control transaction or event with respect
to such payment or benefit must also constitute a “change in control event,” as
defined in Treasury Regulation § 1.409A-3(i)(5) to the extent required by
Section 409A.
As used herein, the term “Good Reason” shall be defined as that term is defined
in the Holder’s offer letter, employment agreement, change in control agreement,
or other similar agreement; or if there is no such definition, “Good Reason”
shall mean any of the following are undertaken without the Holder’s
prior written consent: (a) a material diminution in the Holder’s title,
authority, duties, or responsibilities that substantially reduces the nature or
character of the Holder’s position with the Company (or the highest parent
entity if the Company has one or more parent entities); (b) a reduction by the
Company of the Holder’s base salary as in effect immediately prior to such
reduction; (c) a material reduction by the Company of the Holder’s target annual
bonus as in effect immediately prior to such reduction; (d) relocation of the
Holder’s principal office (defined as a relocation of the Holder’s principal
office to a location that increases the Holder’s one-way commute by more
than 50 miles), provided, that, for the avoidance of doubt, reasonable required
travel by the Holder on the Company’s business shall not constitute a
relocation; (e) a change in the Employee’s title following a Change in Control
such that the Employee does not serve as [TITLE] of the surviving entity’s
highest parent entity; or (f) any material breach by the Company of any
provision of this Agreement. Notwithstanding the foregoing, the Holder’s
resignation shall not constitute a resignation for “Good Reason” as a result of
any event described in the preceding sentence unless (A) the Holder provides
written notice thereof to the Company within 30 days after the first occurrence
of such event; (B) to the extent correctable, the Company fails to remedy such
circumstance or event within 30 days following the Company’s receipt of such
written notice; and (C) the effective date of the Holder’s resignation for “Good
Reason” is not later than 90 days after the initial existence of the
circumstances constituting Good Reason.
3.3.    Separation from Service. Except as set forth in Section 3.2 and Sections
5.9(a) and 5.9(b) of the Plan, if the Holder incurs a Separation from Service
prior to the end of the Restriction Period for any reason, then the portion of
the Award Units that were not vested immediately prior to such Separation from
Service shall be immediately forfeited by the Holder for no consideration and
cancelled by the Company.
4.    Delivery of Certificates. Subject to Section 6, as soon as practicable
(but no later than 30 days) after the vesting of Award Units, in whole or in
part, the Company shall (i) deliver or cause to be delivered one or more
certificates issued in the Holder’s name (or such other name as is acceptable to
the Company and designated in writing by the Holder) or (ii) issue in book entry
form registered in the name of the Holder (or such other name as is acceptable
to the Company and designated in writing by the Holder) a written or electronic
notice or statement representing the number of vested shares represented by such
vested Award Units. The Company shall pay all original issue or transfer taxes
and all fees and expenses incident to such delivery, except as otherwise
provided in Section 6. Prior to the issuance to the Holder of the shares of
Common Stock subject to the Award, the Holder shall have no direct or secured
claim in any specific assets of the Company or in such shares of Common Stock,
and will have the status of a general unsecured creditor of the Company.
5.    Transfer Restrictions and Investment Representation.
5.1.    Nontransferability of Award. The Award may not be transferred by the
Holder other than by will or the laws of descent and distribution, pursuant to
the designation of one or more beneficiaries on the form prescribed by the
Company, a trust or entity established by the Holder for estate planning
purposes, or a charitable organization designated by the Holder or pursuant to a
qualified domestic relations order, in each case, without consideration. Except
to the extent permitted by the foregoing sentence, the Award and the Award Units
may not be sold, transferred, assigned, pledged, hypothecated, encumbered, or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment, or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber, or otherwise dispose of the
Award or the Award Units in violation of this Agreement or the Plan, the Award
and the Award Units and all rights hereunder shall immediately become null and
void.
5.2.    Investment Representation. The Holder hereby represents and covenants
that (a) any share of Common Stock acquired upon the vesting of the Award Units
will be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”), unless such acquisition has been registered under the Securities Act and
any applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of any shares
of Common Stock hereunder or (y) is true and correct as of the date of any sale
of any such share, as applicable. As a further condition precedent to the
delivery to the Holder of any shares of Common Stock subject to the Award, the
Holder shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the Board
shall in its sole discretion deem necessary or advisable.
6.    Additional Terms and Conditions of Award.
6.1.    Withholding Taxes. (a) The Company shall have the right to require,
prior to the issuance or delivery of any shares of Common Stock upon the vesting
of the Award Units, payment by the Holder of such Award of any federal, state,
local, or other taxes which may be required to be withheld or paid in connection
with such Award (the “Required Tax Payments”).
(b)    The Holder may satisfy his or her obligation to advance the Required Tax
Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of previously owned whole shares of Common Stock
having an aggregate Fair Market Value, determined as of the Tax Date, equal to
the Required Tax Payments, (3) authorizing the Company to withhold up to the
maximum required number of shares of Common Stock which would otherwise be
delivered or an amount of cash which would otherwise be payable to the Holder
having an aggregate Fair Market Value, determined as of the Tax Date, equal to
the Required Tax Payments, or (4) any combination of (1), (2), and (3). To the
extent applicable, the Holder may satisfy his or her withholding obligation only
with shares that are not subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.
6.2.    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering, or recapitalization through an extraordinary dividend, the
terms of this Award, including the number and class of securities subject
hereto, shall be appropriately adjusted by the Committee. In the event of any
other change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee (or, if the Company
is not the surviving corporation in any such transaction, the board of directors
of the surviving corporation) to prevent dilution or enlargement of rights of
participants. The decision of the Committee regarding any such adjustment shall
be final, binding, and conclusive.
6.3.    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Common Stock subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval, or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval, or other action.
6.4.    Award Confers No Rights to Continued Employment or Service. In no event
shall the granting of the Award or its acceptance by the Holder, or any
provision of this Agreement or the Plan, give or be deemed to give the Holder
any right to continued employment by or service to the Company, any Subsidiary,
or any affiliate of the Company or affect in any manner the right of the
Company, any Subsidiary, or any affiliate of the Company to terminate the
employment or service of any person at any time.
6.5.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Holder or by the Company forthwith to the
Committee for review. The resolution of such a dispute by the Committee shall be
final and binding on all parties.
6.6.    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors, and
assigns.
6.7.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to TRI Pointe Group, Inc.,
Attn: Chief Financial Officer, 19540 Jamboree Road, Suite 300, Irvine,
California 92612, and if to the Holder, to the last known mailing address of the
Holder contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails, or (d) by express courier
service. The notice, request, or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission, or upon receipt by the party entitled thereto if
by United States mail or express courier service; provided, however, that if a
notice, request, or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.
6.8.    Governing Law. This Agreement, the Award, and all determinations made
and actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
6.9.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. To the
extent of any inconsistency between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall control. The Holder hereby acknowledges
receipt of a copy of the Plan.
6.10.    Entire Agreement. The Plan is incorporated herein by reference.
Capitalized terms not defined herein shall have the meanings specified in the
Plan. This Agreement and the Plan constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Holder with respect to
the subject matter hereof, and may not be modified adversely to the Holder’s
interest except by means of a writing signed by the Company and the Holder.
6.11.    Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision was omitted.
6.12.    Amendment and Waiver. The provisions of this Agreement may be amended
or waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect, or enforceability of this
Agreement.
6.13.    Counterparts. This Agreement may be executed in two counterparts each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.
6.14.    Section 409A. This Agreement will be interpreted in accordance with
Section 409A of the Code, to the extent applicable, including without limitation
any Treasury Regulations or other Department of Treasury guidance that may be
issued or amended after the date hereof, and will not be amended or modified in
any manner that would cause this Agreement to violate the requirements of
Section 409A. If, following the date hereof, the Committee determines that the
Award may be subject to Section 409A, including such Department of Treasury
guidance as may be issued after the date hereof, the Committee may, in its
discretion, adopt such amendments to this Agreement or adopt such other policies
and procedures (including amendments, policies, and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate to (i) exempt the Award from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(ii) comply with the requirements of Section 409A. Notwithstanding anything to
the contrary in the Plan or in this Agreement, the Holder agrees that the Holder
(or the Holder’s estate or permitted beneficiary(ies)) will be solely
responsible for the satisfaction of all taxes, interest, and penalties that may
be imposed on the Holder or for the Holder’s account in connection with this
Award (including, without limitation, any taxes, interest, and penalties under
Section 409A), and neither the Company nor its Affiliates will have any
obligation to reimburse, indemnify, or otherwise hold the Holder (or the
Holder’s estate or permitted beneficiary(ies)) harmless from any or all of such
taxes, interest, or penalties.
6.15.    [Signature page follows.]



TRI POINTE GROUP, INC.,
a Delaware corporation
By:

Name:
Its:

Accepted this ___ day of [MONTH], [YEAR].
    
[NAME]


 
 






